ACCEPTED
                                                                                       01-15-00268-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  11/4/2015 4:39:10 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                               No. 01-15-00268-CR

                                        In the                        FILED IN
                                                               1st COURT OF APPEALS
                                 Court of Appeals                  HOUSTON, TEXAS
                                       For the                 11/4/2015 4:39:10 PM
                               First District of Texas         CHRISTOPHER A. PRINE
                                                                       Clerk
                                     At Houston

                             ♦

                                   No. 1450059
                             In the 177th District Court
                              Of Harris County, Texas

                             ♦

                                TONI TAVAREZ
                                    Appellant
                                       v.
                              THE STATE OF TEXAS
                                    Appellee

                           ♦
                   STATE’S FIRST MOTION FOR EXTENSION
                           OF TIME TO FILE BRIEF
                           ♦

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. The appellant was indicted for murder. (CR 8). The appellant pleaded

            not guilty, but a jury found her guilty as charged. (CR 329, 340). The
   jury assessed punishment at fifty years’ confinement. (CR 339, 340).

   The trial court certified the appellant’s right of appeal, and the

   appellant filed a timely notice of appeal. (CR 313, 343).

2. The State’s brief is due on November 4, 2015. The State requests a

   30-day extension of time in which to file its brief.

3. This is the State’s first request for extension.

4. The following facts are relied upon to show good cause for an

   extension of time to allow the State to file its brief:

      a. This case was assigned to the undersigned attorney on October
         14, 2015. Since then, the undersigned attorney has worked on
         the following matters:

         1. Ex parte Hugo Steve Ramirez
            No. 14-15-00323-CR
            Brief filed October 21, 2015

         2. Marcus Jamez Lewis
            No. 14-14-00779-CR
            Oral argument held October 28, 2015

         3. Judist Broussard
            No. 01-15-0074-CR
            Brief filed October 30, 2015

         4. Stuart Adam Latham
            No. 01-15-00139-CR
            Brief filed November 3, 2015

         5. Christopher Dewa Washington
            No. 01-14-00366-CR
            Oral argument held November 4, 2015
           b. On October 19, 2015, the undersigned attorney took the
              examination for board certification in criminal appellate law.
              Preparation for this exam consumed considerable time on
              nights and weekends, preventing the undersigned attorney
              from putting in extra time on pending briefs.

WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                                /s/ C.A. Morgan
                                                CLINTON A. MORGAN
                                                Assistant District Attorney
                                                Harris County, Texas
                                                1201 Franklin, Suite 600
                                                Houston, Texas 77002-1923
                                                713.274.5826
                                                morgan_clinton@dao.hctx.net
                                                TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Daucie Schindler
      daucie.schindler@pdo.hctx.net


                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  713.274.5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: November 4, 2015